Citation Nr: 0028067	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  96-14 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic sleep 
disturbance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1983 to February 
1995.  

The veteran may have submitted informal claims of entitlement 
to service connection for depression, a separate disability 
evaluation or evaluations for her left side Parkinson's 
disease symptomatology, and an increased evaluation for her 
right lower extremity Parkinson's disease symptomatology 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Codes 
8004-8520.  It appears that the RO has not had an opportunity 
to act upon the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Veterans Law Judge cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, she has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Service connection is currently in effect for Parkinson's 
disease, cervical spine fusion residuals, right hip bursitis, 
headaches, temporomandibular joint syndrome, and fibrocystic 
breast disease.  

3.  The veteran's chronic sleep disturbance has been shown to 
be a component of and/or secondary to her longstanding 
service-connected Parkinson's disease.  


CONCLUSION OF LAW

Chronic sleep disturbance is a subsequent manifestation of 
the service-connected Parkinson's disease.  38 C.F.R. 
§ 3.303(b) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted her in the development of her claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  

Service connection is currently in effect for Parkinson's 
disease, cervical spine fusion residuals, right hip bursitis, 
headaches, temporomandibular joint syndrome, and fibrocystic 
breast disease.  Regulations provide that subsequent 
manifestations of the same chronic disease, however remote, 
are service connected unless clearly attributable to 
intercurrent causes. 

At the February 1998 video hearing before the undersigned 
Veterans Law Judge, the veteran testified that she slept very 
little, if at all, at night.  She stated that her Parkinson's 
disease symptomatology impaired her ability to fall asleep.  

At a February 1999 VA examination for compensation purposes, 
the veteran complained of an impaired ability to fall asleep, 
sleeplessness, and associated fatigue.  The VA examiner 
attributed the veteran's insomnia to either a Parkinsonian 
medication or "sub-clinical depression" secondary to her 
progressively worsening Parkinson's disease.  

A June 1999 addendum to the report of an April 1999 VA 
examination for compensation purposes conveys that the 
veteran complained of progressive insomnia of a "few 
years'" duration.  The VA physician commented that the 
veteran had dystonia which could cause sleep difficulties.  
The doctor clarified that the veteran had longstanding 
Parkinson's disease and insomnia was well-documented in the 
relevant medical literature to be a component of that 
disorder.  

At an August 1999 VA psychiatric examination for compensation 
purposes, the veteran reported that she had slept 
approximately two hours at night since being diagnosed with 
Parkinson's disease.  The veteran was diagnosed with 
depression secondary to her service-connected Parkinson's 
disease.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's chronic sleep disturbance has been shown to be 
a component of either her service-connected Parkinson's 
disease or depression etiologically related to her 
longstanding service-connected Parkinson's disease.  A VA 
examiner commented that it was well-documented in the 
relevant medical literature that insomnia is a component of 
longstanding Parkinson's disease.  In the absence of any 
evidence to the contrary, the Board concludes that service 
connection is warranted for chronic sleep disturbance.  The 
sleep disturbance is a subsequent manifestation of the 
already service-connected Parkinson's disease.


ORDER

Service connection for sleep disturbance is granted.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

